DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant r.to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.
 
Application Status
The Amendments and Remarks filed 27 December 2021 in response to the Office Action of 27 September 2021 are acknowledged and have been entered. Claims 7-17 have been withdrawn. Claims 1-6 are under examination on the merits. 
Any rejection or objection not reiterated herein has been overcome by amendment.

Sequence Compliance
MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence listing. The sequence listing required pursuant to 37 CFR 1.821(c) may be submitted as an ASCII text file via EFS-Web, on compact disc, as a PDF submitted via EFS-Web, or on paper.” MPEP 2422.03 further states “Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.” 
In the instant case, sequence listing incorporation by reference paragraph in the specification lists that the ASCII text file is 6.3 KB; however the sequence listing has the size of the file as 6,267 bytes.  Correction is needed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (Fukuda et al. 2/42015. Genes to Cells 20, 267–280).
Regarding claim 1, Fukuda teaches a method of identifying a physiologically active protein by introducing an expression vector incorporating a candidate ORF identified from the eukaryotic mRNA (C18orf42) and culturing the cells to express the candidate protein from the candidate ORF in the cells [pg. 272, col. 1, para 1].  Fukuda teaches detecting another endogenous protein (PKA subunits RIIα and Cβ) bound to the candidate protein [pg. 272, col. 1, para 1].  Fukuda teaches determining C18orf42 to be physiologically active by teaching that C18orf42 dissociates PKA-AKAP interactions [pg. 274, col. 2, para 1].  Fukuda teaches that the start codon of C18orf42 is ATG [Fig. S1].  
Regarding claim 4, Fukuda teaches where C18orf42 is 10 amino acids or more [Fig. S1].
Regarding claim 5, Fukuda teaches detecting binding via immunoprecipitation [pg. 272, col. 1, para 1].
Regarding claim 6, Fukuda teaches the use of mammalian HEK239T cells [pg. 272, col. 1, para 1].   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (Bergeron et al. 2013. The Journal of Biological Chemistry Vol. 288, No. 30, Pp. 21824–21835) in view of Fukuda (Fukuda et al. 2015. Genes to Cells 20, 267–280, cited in the Information Disclosure statement filed on 2/15/2018).  
Bergeron teaches a method for identifying a physiologically active protein, wherein an ORF which encodes a protein having a physiological activity, other than a main open reading frame is identified in eukaryotic mRNA, comprising the steps of 1) introducing an expression vector incorporating a candidate ORF to cells and culturing said cells; 2) detecting a protein bound to a candidate protein translated from the candidate ORF; 3) determining a candidate protein in which another protein “in the cultured cells” bound to the candidate protein is detected as a physiological active protein, wherein the protein is Alt-ATXN1 (encoded by an ORF and start with AUG, pg. 21827, col. 1, 3rd paragraph) and introduced into N2a cells (pg. 21827, bridging 2nd col., 4th paragraph), the protein bound to the Alt-ATXN1 is an ATXN1 (pg. 21827, st col. paragraph 2).  Bergeron teaches that understanding the normal function of ATXN1 in cellular processes is essential to decipher the pathogenesis mechanisms in spinocerebellar ataxia type 1, and demonstrated that alternative ATXN1 interacts with ATXN1 and may regulate the function of ATXN1 in physiological and pathological conditions [abstract].
Regarding claim 3, Bergeron teaches that the expression of Alt-ATXN1 is determined prior to the detection of binding (pg. 21827, 2nd col., 2nd paragraph).
Regarding claim 4, Bergeron teaches that human Alt-ATXN1 is more than 10 amino acids, and the start codon is AUG (Figure 1 and legend).
Regarding claim 5, Bergeron teaches that the protein-protein interactions, i.e. the binding of proteins, is determined by co-immunoprecipitation (Figure 3 and legend).  
Regarding claim 6, Bergeron also teaches the use of mammalian cells (Figure 3 and legend).  
While Bergeron does teach that both Alt-ATXN1 and ATXN1 is endogenously expressed, the ATXN1 that is detected in the cells are exogenously expressed ATNX1-HA; therefore Bergeron does not specifically teaching detecting an endogenous protein [Fig. 7]. 
The teachings of Fukuda are discussed above.  Fukuda also teaches that immunoprecipitation and pull-down experiments with exogenous as well as endogenous C18orf42 expression can be used to determine the specific intracellular association between C18orf42 and the regulatory subunits of PKA [pg. 274, col. 2, last paragraph].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bergeron where in the introduced Alt-ATXN1 detects endogenous ATXN1.  One of ordinary skill would be motivated to make this .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to claim 1 and further in view of Yazdani (Yazdani et al. Biotechnology Letter, 2013, Vol. 35, pages 1191-1197).
The teachings of Fukuda are been discussed above as applied to claim 1 and similarly apply to claim 2. 
They do not teach including a protease inhibitor in the culture medium.
Yazdani teaches that some proteins are susceptible to protease activity within the expressing cells and within the cell culture medium as demonstrated (see page 1193, 2nd col., 2nd paragraph).  Yazdani teaches a method of producing hepcidin-1 in cell culture, wherein inclusion of a protease inhibitor increases the yield of the hepcidin-1 production (see page 1194-1195, figure 1 and legend).  
It would have been obvious to an ordinary skilled in the art to modify the modified method of Fukuda as taught above to include a protease inhibitor in the culture medium based on the teaching from Yazdani. The ordinary skilled in the art would have been motivated to do so to prevent the degradation of the protein encoded by the candidate ORF. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeron in view of Fukuda as applied to claim 1 and further in view of Yazdani (Yazdani et al. Biotechnology Letter, 2013, Vol. 35, pages 1191-1197).
The teachings of Bergeron and Fukuda are been discussed above as applied to claim 1 and similarly apply to claim 2. They do not teach including a protease inhibitor in the culture medium.
Yazdani teaches that some proteins are susceptible to protease activity within the expressing cells and within the cell culture medium as demonstrated (see page 1193, 2nd col., 2nd paragraph).  Yazdani teaches a method of producing hepcidin-1 in cell culture, wherein inclusion of a protease inhibitor increases the yield of the hepcidin-1 production (see page 1194-1195, figure 1 and legend).  
It would have been obvious to an ordinary skilled in the art to modify the modified method of Bergeron and Fukuda as taught above to include a protease inhibitor in the culture medium based on the teaching from Yazdani. The ordinary skilled in the art would have been motivated to do so to prevent the degradation of the protein encoded by the candidate ORF. 

Response to Arguments
Applicants argue that Bergeron does not teach detecting ‘another endogenous proteins’.  Applicant’s arguments have been considered and are considered moot in view of the new rejections set forth above.  Insofar as applicants’ arguments are applicable to the rejections set forth above, Fukuda teaches detecting another endogenous protein bound to the candidate protein [pg. 272, col. 1, para 1].  Additionally, Bergeron teaches that both Alt-ATXN1 and ATXN1 are endogenously in the cell [Fig. 7]; therefore one of ordinary skill could alternatively use exogenously expressed Alt-ATXN1 to detect endogenously expressed ATXN1. 

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636